Citation Nr: 1139331	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected residuals, prostate cancer. 

2.  Entitlement to service connection for depression, to include as secondary to service-connected residuals, prostate cancer


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran had service in the Navy from July 1965 to April 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for depression, to include as secondary to service-connected residuals, prostate cancer, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for depression, to include as secondary to service-connected residuals, prostate cancer, in an August 2002 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

2.  The additional evidence received since the August 2002 rating decision is neither cumulative or redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied entitlement to service connection for depression, to include as secondary to service-connected residuals, prostate cancer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression, to include as secondary to service-connected residuals, prostate cancer.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

In light of the favorable disposition, limited to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected residuals, prostate cancer, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required at this time.  The Board notes, as will be discussed below, that further assistance is necessary prior to the Board's review of the merits of the claim. 


New and Material Evidence

Service connection for depression, to include as secondary to service-connected residuals, prostate cancer, was previously denied in an August 2002 rating decision.  Although the RO reopened the Veteran's claim on the basis that new and material evidence had been received, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The Veteran filed this application to reopen his claim in July 2006, in the form of a claim of entitlement to service connection for depression, to include as secondary to service-connected residuals, prostate cancer.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision in August 2002 consisted of the Veteran's claim, his service treatment records, and his post-service VA treatment records.  The RO found that there was no medical evidence of record indicating that the Veteran's depression was incurred during service, manifested to a compensable degree within one year of separation from service, or was related to his service-connected residuals, prostate cancer.  The Veteran's claim was denied.  The August 2002 rating decision was not appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran applied to reopen his claim in July 2006.  Newly received evidence since August 2002 includes updated post-service VA treatment records and the Veteran's statements.  There is record of VA psychiatric consultation wherein the treatment provider notated that the Veteran's depression was related to his wife's death and disabled son.  There is no evidence that the treatment provider considered the Veteran's service-connected residuals, prostate cancer. 

The Board finds that the evidence as to the Veteran's claim received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, the etiology of the Veteran's depression. 

Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and material evidence as to the Veteran's claim of entitlement to service connection for depression, to include as secondary to service-connected residuals, prostate cancer, has been received, and such claim is reopened. 

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, letters dated in August 2006 and May 2008 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 


ORDER

The claim of entitlement to service connection for depression, to include as secondary to service-connected residuals, prostate cancer, is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claim. 

As a preliminary matter, the Board notes that the most recent VA treatment records are dated in January 2008.  At the time of the Veteran's March 2008 substantive appeal, he reported that there was additional evidence in the form of VA treatment records.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran seeks service connection for depression as secondary to his service-connected residuals, prostate cancer.  At the time of his March 2008 substantive appeal, he noted that while the recent death of his wife and the responsibility of taking care of his adult handicapped son added to his depression, such were not the cause of it.  

To date, no examiner has been asked to opine as to the relationship between the Veteran's depression and his service-connected residuals, prostate cancer.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Biloxi, Mississippi, specifically to include records from the Outpatient Clinic in Pensacola, Florida, dated from January 2008 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  

2.  Send the Veteran a letter which complies with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority, concerning the matter of secondary service connection for the issue appeal.  

3.  Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's depression is related to his service-connected residuals, prostate cancer.  In this regard, the examiner is reminded that the Veteran's residuals of prostate cancer include erectile dysfunction, for which he is separately service-connected.  

Based on a review of the records contained in the claims file and the examination results, the examiner must address whether it is at least as likely as not that depression is proximately due to, the result of, his residuals of prostate cancer.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that depression has been aggravated, made permanently worse beyond the natural progression of the disease, by residuals of prostate cancer.  

All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  A complete rationale should be provided for all opinions given.  

The RO should advise the Veteran that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim, and the claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

4.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

5.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for depression, to include as secondary to service-connected residuals, prostate cancer.  Adjudication of the claim must consider the applicability of aggravation of a non-service-connected disorder by a service-connected disorder as provided in 38 C.F.R. § 3.310(a) (2011) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


